[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 07-11578                NOVEMBER 2, 2007
                          Non-Argument Calendar            THOMAS K. KAHN
                        ________________________               CLERK


                 D. C. Docket No. 04-00063-CR-FTM-29DNF

UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                    versus

HUBERT B. FARQUHARSON,

                                                     Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (November 2, 2007)

Before BIRCH, DUBINA and MARCUS, Circuit Judges.

PER CURIAM:

     Hubert Farquharson appeals his conviction, after a guilty plea to knowingly

and wilfully possessing with intent to distribute 1,000 kilograms or more of
marijuana, a violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(vii).          On appeal,

Farquharson raises two claims: (1) that the district court erred by denying his

motion to suppress, and (2) that the district court erred by accepting his guilty plea

under a theory of deliberate ignorance. We affirm.

      As for Farquharson’s first argument, because he entered an unconditional

guilty plea, thus waiving all nonjurisdictional defects, including any challenge to

the district court’s denial of his motion to suppress, we will not consider the claim.

United States v. Patti, 337 F.3d 1317, 1320 (11th Cir. 2003) (“Generally, a

voluntary, unconditional guilty plea waives all nonjurisdictional defects in the

proceedings.”); United States v. Wai-Keung, 115 F.3d 874, 877 (11th Cir. 1997)

(holding that we will not consider a defendant’s challenge to the district court’s

denial of a motion to suppress if that issue is not preserved in a conditional plea

entered under Fed. R. Crim. P. 11).

      And we will not consider his second argument, based on his failure to

preserve it below. “[I]t is a cardinal rule of appellate review that a party may not

challenge as error a ruling or other trial proceeding invited by that party. The

doctrine of invited error is implicated when a party induces or invites the district

court into making an error. Where invited error exists, it precludes a court from

invoking the plain error rule and reversing.” United States v. Silvestri, 409 F.3d



                                          2
1311, 1327 (11th Cir. 2005) (quotations and citations omitted). With respect to

Farquharson’s challenge to the district court’s use of the deliberate ignorance

theory, Farquharson repeatedly invited the district court to accept his plea based on

that very theory. Thus, under the invited error doctrine, we do not consider this

issue.

         AFFIRMED.




                                         3